Exhibit 10.11
AMENDMENT NO. 5
TO
SECURITIES PURCHASE AGREEMENT
     THIS AMENDMENT NO. 5 TO SECURITIES PURCHASE AGREEMENT, dated as of
November 5, 2008 (this “Amendment”), to the Securities Purchase Agreement
referred to below, is effective as of November 5, 2008 (the “Fifth Amendment
Effective Date”), by and among TRM CORPORATION, an Oregon corporation (the
“Issuer”), LAMPE, CONWAY & CO., LLC, as administrative agent (the
“Administrative Agent”) and LC CAPITAL MASTER FUND, LTD., as purchaser (the
“Purchaser”).
WITNESSETH:
     WHEREAS, the Issuer, Administrative Agent and the Purchaser are parties to
that certain Securities Purchase Agreement, dated as of April 18, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”); and
     WHEREAS, the Issuer has requested, and the Administrative Agent and
Required Purchasers have agreed, to amend the Securities Purchase Agreement in
the manner, and on the terms and conditions, provided for herein.
     NOW, THEREFORE for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in consideration of the premises, the parties
hereto hereby agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Securities Purchase Agreement.
     2. Amendment to Section 1.01. Pursuant to Section 10.08 of the Securities
Purchase Agreement, as of the Fifth Amendment Effective Date, Section 1.01 of
the Securities Purchase Agreement is hereby amended by inserting the following
defined terms into Section 1.01 of the Securities Purchase Agreement in proper
alphabetical order:
          “’Amendment No. 5’ means Amendment No. 5 to the Securities Purchase
Agreement, dated as of November 5, 2008 by and among the Issuer, the Purchaser
party thereto and Lampe, Conway & Co., LLC, as administrative agent, which
Amendment No. 5 amends this Agreement.”
          “’ATM Vault Cash Purchase Agreement” means that certain ATM Vault Cash
Purchase Agreement, effective as of November 3, 2008, by and among U.S. Bank
National Association, doing business as Elan Financial Services, TRM Inventory
Funding Trust, TRM ATM Corporation, DZ Bank AG, Deutsche
Zentral-Genossenschaftsbank Frankfurt AM Main and U.S. Bank National
Association, as collateral agent.”

 



--------------------------------------------------------------------------------



 



          “’Elan Cash Provisioning Agreements’ means the Cash Provisioning
Agreements, entered into from time to time by and among U.S. Bank, National
Association dba Elan Financial Services, TRM ATM Corporation and various armored
car carriers, in the form previously provided to the Administrative Agent.”
          “’Elan Vault Cash Agreements’ means the ATM Vault Cash Purchase
Agreement and the Elan Cash Provisioning Agreements.”
          “’Fifth Amendment Effective Date’ has the meaning given thereto in
Amendment No 5.”
     3. Amendment to Section 6.01. Pursuant to Section 10.08 of the Securities
Purchase Agreement, as of the Fifth Amendment Effective Date, Section 6.01 of
the Securities Purchase Agreement is hereby amended by inserting the following
clause (k) immediately after clause (j) of Section 6.01 of the Securities
Purchase Agreement:
     “(k) Indebtedness under one or more letters of credit in aggregate face
amount not to exceed (i) $2,000,000 during the 60-day period commencing on the
Fifth Amendment Effective Date and (ii) $800,000 after the foregoing period, in
either case, issued in favor of U.S. Bank, National Association entered into in
connection with the Elan Vault Cash Agreements.”
     4. Amendment to Section 6.02. Pursuant to Section 10.08 of the Securities
Purchase Agreement, as of the Fifth Amendment Effective Date, Section 6.02 of
the Securities Purchase Agreement is hereby amended by inserting the following
clause (l) immediately after clause (k) of Section 6.02 of the Securities
Purchase Agreement:
     “(l) Liens on the automatic teller machines owned by the Issuer and the
other Loan Parties created under the Elan Cash Provisioning Agreements that are
junior and subordinated to the Liens created (i) under the Transaction Documents
and (ii) under the Notemachine Settlement Agreement and the Notemachine Security
Agreement.”
     5. Remedies. This Amendment shall constitute a Transaction Document. The
breach by any Loan Party of any covenant or agreement in this Amendment shall
constitute an immediate Event of Default hereunder and under the other
applicable Transaction Documents.
     6. Representations and Warranties. To induce Administrative Agent and
Required Purchasers to enter into this Amendment, the Issuer (and, to the extent
set forth in any other Transaction Document, each other Loan Party) hereby
jointly and severally represents and warrants that:

  (a)   The execution, delivery and performance by each Loan Party of this
Amendment and the performance of the Securities Purchase Agreement as amended by
this Amendment (the “Amended Securities Purchase Agreement”) (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of the holders of its Equity

 



--------------------------------------------------------------------------------



 



      Interests), (ii) do not (A) contravene such Loan Party’s Organizational
Documents, (B) violate any material applicable law in any material respect,
(C) in any material respect, conflict with, contravene, constitute a default or
breach under any material contract of any Loan Party or any of its Subsidiaries,
or result in or permit the termination or acceleration of any such material
contract, or (D) result in the imposition of any Lien (other than Liens
permitted by Section 6.02 of the Securities Purchase Agreement) upon any
property of any Loan Party or any of its Subsidiaries and (iii) do not require
any action, consent or approval of, registration or filing with or any other
action by any Governmental Authority or any consent of, or notice to, any
Person.

  (b)   From and after its delivery to the Administrative Agent, this Amendment
has been duly executed and delivered to the other parties hereto by each Loan
Party party hereto and this Amendment and the Amended Securities Purchase
Agreement is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally or by general equitable
principles relating to enforceability.     (c)   No Default or Event of Default
has occurred and is continuing after giving effect to this Amendment.     (d)  
No action, claim or proceeding is now pending or, to the knowledge of any Loan
Party, threatened against any Loan Party, at law, in equity or otherwise, before
any court, board, commission, agency or instrumentality of any federal, state,
or local government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators, which (i) challenges any Loan Party’s right,
power, or competence to enter into this Amendment or perform any of its
obligations under this Amendment, the Amended Securities Purchase Agreement or
any other Transaction Document, or the validity or enforceability of this
Amendment, the Amended Securities Purchase Agreement or any other Transaction
Document or any action taken under this Amendment, the Amended Securities
Purchase Agreement or any other Transaction Document or (ii) if determined
adversely, is reasonably likely to have or result in a Material Adverse Effect.
    (e)   After giving effect to this Amendment, the representations and
warranties of the Issuer and the other Loan Parties contained in the Amended
Securities Purchase Agreement and each other Transaction Document are true and
correct in all material respects (provided, that if any representation or
warranty is by its terms qualified by concepts of materiality, such
representation shall be true and correct in all respects) on and as of Fifth
Amendment Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

 



--------------------------------------------------------------------------------



 



     7. No Amendment/Waivers. The Securities Purchase Agreement and the other
Transaction Documents shall continue to be in full force and effect in
accordance with their respective terms and, except as expressly provided herein,
shall be unmodified. In addition, except as expressly provided herein, this
Amendment shall not be deemed an amendment, consent or waiver of any term or
condition of any Transaction Document or a forbearance by the Administrative
Agent or the Purchaser with respect to any right or remedy which the
Administrative Agent or the Purchaser may now or in the future have under the
Transaction Documents, at law or in equity or otherwise or be deemed to
prejudice any rights or remedies which the Administrative Agent or the Purchaser
may now have or may have in the future under or in connection with any
Transaction Document or under or in connection with any Default or Event of
Default which may now exist or which may occur after the date hereof.
     8. Expenses. Each of the Issuer and each other Loan Party hereby reconfirms
its respective obligations pursuant to Section 10.05 of the Securities Purchase
Agreement and to pay and reimburse the Administrative Agent, for all reasonable
costs and expenses (including, without limitation, reasonable fees of one legal
counsel) incurred in connection with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.
     9. Affirmation of Existing Transaction Documents. After giving effect to
this Amendment, each Loan Party (a) confirms and agrees that its obligations
under each of the Transaction Documents to which it is a party shall continue
without any diminution thereof and shall remain in full force and effect on and
after the date hereof, and (b) confirms and agrees that the Liens granted
pursuant to the Collateral documents to which it is a party shall continue
without any diminution thereof and shall remain in full force and effect on and
after the date hereof.
     10. Effectiveness. This Amendment shall become effective as of the Fifth
Amendment Effective Date only upon satisfaction in full in the judgment of the
Administrative Agent of each of the following conditions:

  (a)   Amendment. The Administrative Agent shall have received two (2) copies
of this Amendment duly executed and delivered by the Administrative Agent, the
Required Purchasers and the Issuer.     (b)   Payment of Fees and Expenses. The
Issuer shall have paid all costs, fees and expenses owing in connection with
this Amendment and the other Transaction Documents and due to the Administrative
Agent (including, without limitation, reasonable legal fees and expenses of one
legal counsel).

     11. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



     12. Counterparts. This Amendment may be executed by the parties hereto on
any number of separate counterparts and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

            TRM CORPORATION, as the Issuer
      By:   /s/ Richard Stern         Name:   Richard Stern        Title:  
President & CEO        LAMPE, CONWAY & CO., LLC, as
Administrative Agent
      By:   /s/ Richard F. Conway         Name:   Richard F. Conway       
Title:   Managing Member        LC CAPITAL MASTER FUND, LTD.,
as Purchaser
      By:   /s/ Richard F. Conway         Name:   Richard F. Conway       
Title:   Director     

 